F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                         AUG 17 2001
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 MELVIN EARL WHITE,

           Plaintiff - Appellant,
                                                       No. 00-6428
 FRANKIE TURNER; MICHAEL                         (D.C. No. CIV-99-946-C)
 EDMONDSON; AKBAR                                      (W.D. Okla.)
 MAHMOUD; BRUCE JOHNSON,

           Plaintiffs,

 vs.

 JOHN WHETSEL, Sheriff, ARGY L.
 DICK, Chaplain,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
      Melvin Earl White, an inmate proceeding pro se, appeals from the district

court’s dismissal of his conditions of confinement claims seeking damages and

injunctive relief under 42 U.S.C. § 1983. We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Mr. White and four other plaintiffs brought several claims 1 that were

referred to a magistrate judge. 2 The magistrate judge recommended that the claim

against Defendant Dick be voluntarily dismissed pursuant to Fed. R. Civ. P.

41(a)(1), and that the complaint be dismissed for failure to state a claim for which

      1
         The plaintiffs’ complaints were: 1) Oklahoma County Detention Center
(“OCDC”) officers were not properly trained and verbally abusive toward
inmates; 2) Overcrowding in the OCDC created a dangerous situation; 3) OCDC
chaplain Argy L. Dick failed to meet the spiritual needs of the prisoners; 4)
Officers don’t wear hairnets when serving food and food is always cold; 5)
Inmates are forced to live in an unclean environment and not given proper
cleaning supplies; 6) Inmates do not receive proper medical care (medical care is
not prompt, inmates are charged $8 for aspirin, some treatment is withheld); 7)
Members from opposing gangs are housed together creating a dangerous
environment; 8) Inmates are constantly on lock down and are sometimes unable to
shower for a week due to under-staffing; 9) Inmates have no access to a law
library; 10) Officers found mail that had not been delivered to inmates when they
cleaned out their pod office on June 16, 1999; 11) Inmates are not screened for
tuberculosis; 12) Inmates can enter and exit individual cells at will creating a
dangerous environment; 13) OCDC staff do not honor the internal grievance
system; 14) Inmate recreation is limited to going to play basketball or handball
once or twice a year; and 15) The air conditioner is always too cold in cells
causing inmates to suffer head colds. R. Doc. 1, at 2-4; Doc. 66, at 2-3.
      2
         The initial complaint alleged violations of the plaintiffs’ religious rights.
While the complaint was under the magistrate judge’s consideration, the five
plaintiffs filed a “Motion to Remove Defendant Dick From Civil Suit,” R. Doc.
34, which the magistrate judge correctly construed as a voluntary dismissal of the
religious liberty claim. R. Doc. 66, at 3-4.

                                         -2-
relief may be granted and that the dismissal should count as a “prior occasion” or

“strike” under 28 U.S.C. § 1915(g). R. Doc 66, at 12; see also 28 U.S.C.

§ 1915(e)(2)(b)(ii). Of the five initial plaintiffs, only Mr. White filed objections

to the magistrate judge’s Report & Recommendation (“R&R”). R. Doc. 72. After

considering Mr. White’s objections, the district court adopted the magistrate’s

judge’s R&R and dismissed the complaint. R. Doc. 74, at 2.

      Mr. White appeals seven of the fourteen claims dismissed by the district

court: 1) Overcrowding in the OCDC created a dangerous situation, Aplt. Br. at

3, 17, 19; 2) Inmates are forced to live in an unclean environment and not given

proper cleaning supplies, id.; 3) Inmates do not receive proper medical care, id.

at 3, 17-19; 4) Members from opposing gangs are housed together creating a

dangerous environment, id. at 3, 17, 19; 5) Inmates suffer due to under-staffing of

the OCDC, id. at 3; 6) Inmates can enter and exit individual cells at will creating

a dangerous environment, id. at 3, 17-20; and 7) The air conditioner is too cold in

cells causing inmates to suffer head colds. Id. at 19. We construe all of these

claims as alleged Eighth Amendment violations.

      We review de novo the district court’s decision to dismiss the complaint

under § 1915(e)(2), taking the allegations of the complaint as true. Curley v.

Perry, 246 F.3d 1278, 1281 (10th Cir. 2001), petition for cert. filed, No. 01-5423

(July 17, 2001). Dismissal is appropriate only when it is apparent that the pro se


                                         -3-
plaintiff cannot prevail on the facts alleged, and amendment would be futile. Id.

With that standard in mind, we affirm the dismissal of this complaint on the basis

that Plaintiffs failed to adequately allege deliberate indifference on the part of the

remaining defendant, Sheriff John Whetsel. Wilson v. Seiter, 501 U.S. 294, 297

(1991).

      Defendant reminds us that the constitution “‘does not mandate comfortable

prisons.’” Aplee. Br. at 4 (citing Rhodes v. Chapman, 452 U.S. 337, 349 (1981)),

and that an inmate must show injury. An inmate is required to “show that

conditions were more than uncomfortable, and instead rose to the level of

‘conditions posing a substantial risk of serious harm’ to inmate health or safety.”

Despain v. Uphoff, No. 99-8003, 2001 WL 776785, at *4 (10th Cir. July 10,

2001) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Thus, there is no

requirement that an inmate suffer serious harm before a very serious condition is

actionable. Shannon v. Graves, No. 00-3029, 2001 WL 775732, at *2 (10th Cir.

July 10, 2001); Benefield v. McDowall, 241 F.3d 1267, 1271-72 (10th Cir. 2001).

      With that clarification, we AFFIRM the district court’s dismissal of Mr.

White’s complaint.

                                        Entered for the Court

                                        Paul J. Kelly, Jr.
                                        Circuit Judge



                                          -4-